Title: Josiah Quincy to James Madison, 22 February 1829
From: Quincy, Josiah
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    City of Washington
                                
                                22. Feb. 29.
                            
                        
                         
                        Circumstances of a very unexpected character having recently connected me with Harvard University in the
                            relation of its President and some general views having brought me to this City, it was my intention to have visited the
                            University at Charlottesville, for the purpose of gratifying my curiosity in that respect and also for the sake of the
                            advantage and pleasure I anticipated from a personal acquaintance with the distinguished men, who have the superintendance
                            of that seminary.
                        on my reaching this City I was advised of the sickness prevalent in that vicinity, of the dispersed state of
                            the Students of the University and that a visit to it under these circumstances would be inexpedient. I have, in
                            consequence abandoned the idea for the present.
                        My wish, however, is to make myself acquainted with all that relates to the origin, history, constitution,
                            discipline & general regulations of that institution; and I am informed that you will be more able than any other
                            person to point me to the documents, which contain this information.
                        Although I am very sensible, Sir, that I have no right to ask this favor of you, yet as my object is not
                            personal, but of a public & general character and to acquaint myself with all that the thoughtful and able men of
                            our country have devised, or taught on the subject of the general policy of management, discipline & objects of
                            such Seminaries, I hope you will pardon the request I am about to make, which is that you would have the kindness to give
                            to some bookseller or person you may select a list of all official publications relative to that University &
                            direct him to collect and transmit them to me at Boston, as soon as practicable. The expenses of which collection
                            & transmission I will pay either to his correspondent in that City, or elsewhere as he may direct. In this list I
                            wish particularly to have included all official reports relative to that seminary from its commencement and all
                            publications having a tendency to indicate the principle on which it was established, its instruction and discipline
                            conducted and its present state. I shall also be obliged by having included a publication made by Mr Jefferson, if I
                            mistake not in the form of a report on the establishment of a school at Charlottesville, and in which the inexpediency of
                            including Sectarian theology among the objects of instruction in universities is particularly canvassed.
                        You will easily perceive by these general statements the objects of my pursuit and will oblige me by giving
                            your directions accordingly.
                        Again asking your pardon for the liberty assumed in this application and requesting to be respectfully
                            presented to Mrs. Madison, in which I know Mrs. Quincy, from the general sentiment of respect she entertains for your lady
                            would if present, very cordially unite I am your most obedt. & hb. St.
                        
                        
                            
                                Josiah Quincy
                            
                        
                    